 



EXHIBIT 10.51

Transaction Bonus Summary

The Company’s Board of Directors has determined that it is appropriate to
provide bonuses (collectively, the “Bonus Pool”) to certain executive officers
of the Company for their assistance in effectuating a strategic transaction for
the Company. The Bonus Pool will accrue at an amount equal to:



  (a)   0.5% times the amount of consideration that a purchaser will pay to
complete the transaction (the “Purchase Price”) up to Cdn. $100 million; plus  
  (b)   1.5% times the amount that the Purchase Price exceeds Cdn. $100 million.

Keith J. Carlson, the Company’s President and Chief Executive Officer, will be
entitled to an amount equal to 50% of the Bonus Pool, with the remaining 50% of
the Bonus Pool to be divided among certain executive officers of the Company
which the Company’s Board of Directors deem had important roles in the
consummation of the transaction. Any bonus payable to the Company’s executive
officers from the Bonus Pool is contingent on the consummation of the
transaction and upon such executive officers’ satisfaction of all their
respective obligations before and up to three months after the closing if
required by a potential buyer.

If the Company’s investment management business is acquired by Mackenzie
Financial Corporation, the value of this business will not be included in the
Bonus Pool. If the advisory portion of that business is sold, the value received
for that operation will be included in the Bonus Pool. The value of any cash or
investments repatriated to Mackenzie Financial Corporation will be included in
the calculation of the Bonus Pool.

If the Company absorbs any ongoing costs as a result of a transaction, such as
lease termination expenses, such costs will generally be deducted from the sales
proceeds for purposes of calculating the Bonus Pool.

This Bonus Pool will be payable solely in connection with the completion of a
transaction and will not be included for purposes of calculating constructive or
other dismissal related payments.

 